 LOS ANGELES TIMES COMMUNICATIONS
, LLC
 357 NLRB No. 66 
645
Los Angeles Times Communications, LLC 
and
 Lee 
Carey, Petitioner and Graphic Communications 
Conference, Internatio
nal Brotherhood of 
Teamsters, Local 140N.  
Case 21ŒUDŒ000415
 August 25, 2011 
DECISION ON REVIEW AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER, PEARCE, AND 
HAYES On May 26, 2009, the Regional Director for Region 21 
administratively dismissed the Petitioner™s deauthori-

zation petition filed pursuant to
 Section 9(e)(1) of the 
Act.  On August 14, 2009, the Board granted review.
1  The Petitioner and the Union filed briefs on review.
2  We 
find that the deauthorization petition must be processed, 
in light of the clear statutory language set forth in Section 

8(a)(3) of the Act, which is 
expressly referenced in the 
deauthorization election provision set forth in Section 
9(e)(1) of the Act.  The language of the relevant statutory 

provisions compels reinstatement of the petition. 
Section 9(e)(1) of the Act directs the Board to conduct 
elections upon the filing of petitions to rescind the au-

thority of unions and employers to enter into union-
security agreements ﬁmade pur
suant to section 158(a)(3) 
[8(a)(3)]ﬂ of the Act.
3  The union-security clause at issue 
here4 was ﬁmade pursuant to section 8(a)(3),ﬂ specifical-
ly, the first proviso to Section 8(a)(3).  Section 8(a)(3) 
makes it an unfair labor practice for an employer to dis-

criminate ﬁin regard to hire or tenure of employment or 
                                                 1 The grant of review was by a two-member Board.  On August 27, 
2010, a three-member panel affirmed
 the earlier decisi
on to grant the 
request for review. 
2 The Petitioner filed a motion to recuse Member Becker, and the 
Union filed an opposition.  Consistent with 
Pomona Valley Hospital 
Medical Center, 355 NLRB 234 (2010), the Petitioner™s request is 
denied. 3 Sec. 9(e)(1) provides: (e) Secret
 ballot; limitation of elections 
(1) Upon the filing with the Board, by 30 per centum or more of the 
employees in a bargaining unit covered by 
an agreement between 
their employer and a labor organization made pursuant to section 
158(a)(3),
 of a petition alleging they de
sire that such authority be re-
scinded, the Board shall take a secret ballot of the employees in such 

unit and certify the results thereof to such labor organization and to the 
employer. 
29 U.S.C. § 159(e)(1) (emphasis added). 
4 The parties™ union-security clause provides in part:  
Section 15.1  Union Security.  
The requirement that em-
ployees become members of 
the Union and remain in the 
Union in good standing, as condition of employment [sic], 
shall be deemed satisfied so long as a non-member of the 
Union pays to the Union an amount equivalent to the Un-

ion™s regular dues and initiati
on fees, or such amounts re-
duced by the portion thereof, if
 any, not germane to collec-
tive-bargaining, contract administration or grievance ad-

justment. . . . [Emphasis added.] 
any term or condition of empl
oyment to encourage . . . 
membership in any labor organization.ﬂ  The first provi-
so to this section provides, in relevant part, that nothing 
in the Act ﬁshall preclude an
 employer from making an 
agreement with a labor organization . . . to require as a 
condition of employment membership therein. . . .ﬂ
 5 Absent the first proviso to 
Section 8(a)(3), the union-
security clause here would 
be unlawful, whether as pro-
hibited discrimination to encourage union membership or 
as interfering with employees™ right under Section 

8(a)(1) to refrain from assisting a labor organization.  
Because the clause would be
 unlawful but for the first 
proviso of Section 8(a)(3), th
e clause necessarily was an 
ﬁagreement . . . made pursuant 
to section 8(a)(3),ﬂ in the 
words of Section 9(e)(1). 
Moreover, the union-security clause, by its terms, falls 
within the 8(a)(3) proviso. It
 expressly refers to a ﬁre-
quirement that employees become members of the Union 

and remain in the Union in good standing, as a condition 
of employment.ﬂ Under the clause, the obligation to be a 
union memberŠor at least to bear the financial incidents 

of union membershipŒattaches to employment, without 
more.  All bargaining unit 
employees are subjected to 
this requirement by virtue of their employment. It is 

plainly a ﬁcondition of employmentﬂ within the meaning 
of Section 8(a)(3).  Our construction of that term is con-
sistent with the similar term ﬁconditions of employmentﬂ 

in Section 8(d), which defines the subjects over which 
parties must bargain under Section 8(a)(5) and 8(b)(3).  
A union-security clause long has been held to be a man-

datory subject of bargaining.  See 
NLRB v. General Mo-
tors Corp., supra. 
The Union™s argument is that the second part of the 
union-security clause here takes it outside the ambit of 
Section 9(e)(1).  That part provides: 
 Section 15.2 Notwithstanding the above paragraph [see 

fn. 4, supra], the language ﬁas a condition of employ-

mentﬂ shall not be construed under any circumstances 
as the Union having the right to request the termination 
of an employee or the Employer having an obligation 

to terminate an employee for the failure to pay union 
dues or Agency fees, or otherwise remain in good 
standing. 
 The Union, then, would have us read 8(a)(3)™s reference to a 

ﬁcondition of employmentﬂ narrowly, as reaching only un-

ion-security clauses enforceable by termination of the non-
                                                 5 The Supreme Court has interpreted 
Sec. 8(a)(3) ﬁto mean that the 
only ‚membership™ that a union can require is the payment of fees and 
dues.ﬂ 
NLRB v. General Motors Corp.
, 373 U.S. 734, 742 (1963) 
(ﬁ‚Membership™ as a condition of employment is whittled down to its 
financial core.ﬂ). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 646 
complying employee.
6  We reject that interpretation, for the 
reasons already explained.  The Union does not argue that 
the union-security clause, by its terms, cannot be enforced 
against individual employees. Indeed, its position is that the 

clause provides the basis for court collection proceedings, 
and it has threatened to sue employees (including the Peti-
tioner) for failing to pay the agency fees required under the 

clause.  That, by virtue of the clause, all employees purport-
edly are subject to legal action for failure to pay fees surely 
is enough to make the clause a condition of employment for 
purposes of Section 8(a)(3) and Section 9(e)(1).
7 The Re-
gional Director therefore erred 
by finding that the method of 
enforcement placed the union-security clause outside of 
Section 8(a)(3). 
We find that the union-security clause here constitutes 
an agreement made pursuant to
 Section 8(a)(3), and thus 
that Section 9(e)(1) directing the Board to process a peti-
tion to deauthorize the union-security clause is properly 

invoked here.  Given the statutory language, a contrary 
ruling would require compelling contrary legislative his-
tory or a compelling argument that permitting the peti-

tion to proceed is contrary to the policy underlying Sec-
tion 9(e)(1).  The Union presents neither. 
Nor are we persuaded by the view of our dissenting 
colleague.  Our interpretation of what constitutes a con-
dition of employment comes easily within the dictionary 
definition he cites.  Because it is impossible for the em-

ployees here to be employed without being subject to the 
contractual union-security clause, the obligation to finan-
cially support the Union is ﬁsomething established . . . as 

a requisite to the doing . . . of something else,ﬂ
8 i.e., be-
ing employed.  Our colleague al
so argues that the clause 
does not implicate Section 8(a)(3) because its obligations 
are not enforceable by the 
employer, through termina-
tion.  But it is clear (1) that the clause encourages union 

membership (as that term in Section 8(a)(3) had been 
construed by the Board), by purporting to impose an en-
forceable legal obligation on employees to financially 

support the Union; and (2) that the enforceability of the 
obligation is attributable to the employer, whose agree-
ment to the clause is th
e predicate for any lawsuit 
brought by the Union against an employee.  Finally, our 
colleague™s policy arguments 
prove too much.  The dis-
sent is correct that processing the deauthorization peti-
                                                 6 No party disputes that the union-security clause precludes the Un-
ion from requesting that the Employer terminate employees who fail or 

refuse to pay agency fees to the Union. 
7 We need not decide whether the cl
ause, in fact, creates a cause of 
action or whether a suit to enforce th
e clause would be permitted by the 
Act. 
8 Webster™s Third New International Dictionary,
 473 (1981) (ﬁcondi-
tionﬂ). 
tion here threatens to deprive the Union of the benefit of 
its bargain, as well as to permit employees to get the 
benefits of union representation without paying for them.  
But those are consequences inherent in the operation of 

Section 9(e)(1) of the Act, and we are not free to revisit 
policy choices that Congress has already made. 
ORDER 
The Regional Director™s administrative dismissal is re-
versed.  This case is remanded to the Regional Director 
for further appropriate action. 
 MEMBER PEARCE
, dissenting. 
This case presents the novel 
issue of whether, pursuant 
to Section 9(e)(1) of the Act, the Board should process a 
petition to rescind the authority of an employer and un-

ion to enter into an agreement requiring unit employees 
to pay agency fees to the union, even if loss of employ-
ment is not a possible sanction for the employees™ non-

payment. 
Contrary to the majority, I find that the statute does not 
compel the Board to process the petition.  Rather, the 

plain language of the statute, Board Rules and Regula-
tions, and relevant case law support the Regional Direc-
tor™s decision to dismiss the petition.  Further, dismissal, 

in my view, better effectuates the policies of the Act.  
Accordingly, I respectfully di
ssent from my colleagues™ 
decision to reinstate the petition. 
I. Initially, I disagree with my colleagues™ conclusion 
that Section 9(e)(1) of the 
Act ﬁcompelsﬂ the Board to 
process the petition. Although the collective-bargaining 
agreement between the Employer and the Union contains 
a union-security clause requi
ring unit employees, includ-
ing the Petitioner, to pay fees to the Union, Section 
9(e)(1) does not generally st
ate that the Board must pro-
cess petitions to rescind the authority of employers and 
unions to enter into union-security agreements.  Indeed, 
Section 9(e)(1) neither uses the term ﬁunion-security 

agreementﬂ nor states that 
the Board must process peti-
tions to invalidate contract clauses requiring employees 
to financially support a union.  Instead, Section 9(e)(1) 

merely requires the Board to 
conduct elections upon the 
filing of appropriately supported petitions to rescind the 
authority of unions and employers to enter into agree-

ments made pursuant to Section 8(a)(3).
1                                                  1 Thus, Sec. 9(e)(1) provides: 
Upon the filing with the Board, by 30 per centum or more of the em-
ployees in a bargaining unit covered by an agreement between their 

employer and a labor organization made pursuant to section 158(a)(3) 
of this title, of a petition alleging they desire that such authority be re-
scinded, the Board shall take a secret ballot of the employees in such 
 LOS ANGELES TIMES COMMUNICATIONS
, LLC
 647
Accordingly, the dispositive issue is whether the un-
ion-security agreement in this
 case can be said to be ﬁan 
agreement . . . made pursuant 
to [S]ection [8](a)(3).ﬂ  For 
the following reasons, I find that article XV,
2 the parties™ 
union-security agreement, does not constitute such an 
agreement. 
The text of the Act and Board™s Rules and Regulations 
demonstrate that an agreemen
t made pursuant to Section 
8(a)(3) is one that requires
 union membership as a condi-
tion of employment.  Thus, although Section 8(a)(3) 

makes it an unfair labor practice for an employer to dis-
criminate in regard to hire or tenure of employment (or 
any term or condition of employment) to encourage 
membership in a union, it also contains a proviso which 
explicitly permits an employer to make an agreement 

with a union that requires 
union membership as ﬁa condi-
tion of employment.ﬂ  Further, 8(a)(3) references Section 
9(e) and provides that an em
ployer is not precluded from 
making an agreement with a union to require union 
membership 
as a condition of employment 
unless the 
employees have votedŠin an
 election conducted pursu-
ant to Section 9(e)Što rescind the authority of their un-
ion to make just such an agreement.  Given that statutory 
language, it is not surprising that the Board™s rules and 

regulations presuppose that an agreement made pursuant 
to Section 8(a)(3) is one that requires membership as a 
condition of employment.  Thus, Section 101.27(a)(2) of 

the Board™s Rules and Regulations requires regional staff 
in 9(e)(1) cases to ascertain ﬁ[
w]hether there is in effect 
an agreement requiring as a condition of employment 

membership in a labor organization.ﬂ  29 CFR 
§101.27(a)(2) (2010).  Similarly, Section 102.83 of the 
Board™s Rules and Regulations provides, ﬁA petition to 
rescind the authority of a labor organization to make an 
agreement requiring as a c
ondition of employment mem-
bership in such labor organization may be filed by an 
employee or group of employees on behalf of 30 percent 
or more of the employees in a bargaining unit covered by 
                                                                              
unit and certify the results thereof to such labor organization and to the 
employer. 
2 Art. XV provides, in relevant part: 
Section 15.1  The requirement that employees become members of the 
Union and remain in the Union in good standing, as a condition of 

employment, shall be deemed satisfied so long as a non-member of 
the Union pays to the Union an am
ount equivalent to the Union™s reg-
ular dues and initiation fees. . . . 
Section 15.2  Notwithstanding the above paragraph, the  language ﬁas 
a condition of employmentﬂ shall not be construed under any circum-
stances as the Union having the righ
t to request termination of an em-
ployee or the Employer having an obligation to terminate an employee 
for the failure to pay union dues or agency fees, or otherwise remain in 
good standing. 
such an agreement.ﬂ  29 CFR §102.83 (2010).  In short, 
an agreement that is made 
pursuant to Section 8(a)(3)Š
and which can be subject to a petition under Section 
9(e)(1)Šis one that requires union membership 
as a 
condition of employment
, rather than union membership 
generally.
3 Because the Act does not define ﬁcondition of em-
ployment,ﬂ it is necessary to resort to settled principles of 
statutory construction to determine whether article XV 
requires membership as a condition of employment. As 

in all cases of statutory construction, the appropriate 
ﬁstarting point ‚must be the language employed by Con-
gress,™ﬂ
4 given its common meaning, absent a clearly 
expressed legislative intention to the contrary.
5  Further, 
ﬁ‚effect must be given, if po
ssible, to every word, clause 
and sentence of a statute,™ﬂ
6 with due consideration to the 
dictionary definitions of the statutory terms.
7 The common meaning of the statutory term, ﬁcondition 
of employment,ﬂ is something 
that is required or neces-
sary for employment.
8  Article XV clearly does not re-
quire union membership as a ﬁcondition of employment,ﬂ 

and accordingly does not qualify as an ﬁagreement . . . 
made pursuant toﬂ Section 8(a)(3). Put simply, the 
clause™s requirement that em
ployees pay agency fees to 
the Union does not constitute ﬁa conditionﬂ of employ-
ment because loss of employment is not a possible sanc-
tion for failing to pay agency fees under article XV.
9                                                  3 As the majority notes, the Supreme Court has put a gloss on the 
term ﬁmembership,ﬂ and has held that the only membership that a union 

can require is the payment of dues and fees. 
4 American Tobacco Co. v. Patterson
, 456 U.S. 63, 68 (1982) (cita-
tion omitted). 
5 2A Norman J. Singer, 
Sutherland on
 Statutory Construction
 § 
47.28 p. 248 (5th ed. 1992) (ﬁ
Statutory Construction
ﬂ). 6 2A 
Statutory Construction
 § 46.06 p. 119 (citation omitted). 
7 See 2A 
Statutory Construction
, § 47.28 p. 248 (ﬁIt is not unusual to 
find cases which indicate that the approved usage of words can be 
established by the definition of a recognized dictionary.ﬂ). 
Cf. Allen-
town Mack Sales & Service v. NLRB
, 522 U.S. 359, 367 (1998) (Su-
preme Court consults dictionary for 
definition of terms used in Board™s 
legal standard governing polling a
nd withdrawal of recognition). 
8 Webster™s Third New International Dictionary
, (1981) at 473 de-
fines ﬁconditionﬂ as ﬁsomething esta
blished or agreed upon as a requi-
site to the doing or taking effect of
 something else; 2. a circumstance 
that is essential to the appearan
ce or occurrence of something else: 
prerequisite.ﬂ  The word ﬁrequisiteﬂ in turn is defined as ﬁsomething 
that is required or necessary.ﬂ  Id. at 1929.  And, ﬁprerequisiteﬂ is de-
fined as ﬁsomething that is 
required beforehand.ﬂ Id. at 1791. 
9 The majority notes that the phrase ﬁcondition of employmentﬂ ap-
pears in one portion of art. XV of 
the parties™ collective-bargaining 
agreement.  However, just as job 
titles are not controlling in determin-
ing supervisory status under Sec. 2(11) of the Act, nor should contract 
language necessarily control whether something is a condition of em-
ployment within the meaning of Sec. 8(
a)(3). This is particularly true 
here where the remainder of art. XV makes clear that the Union lacks 
the right to request termination of 
an employee who fails to pay the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 648 
Nor do the Petitioner or my colleagues point to any-
thing in the legislative history that suggests that it was 
the intent of Congress to require the Board to process 
petitions to invalidate contract provisions that cannot 

impact an employee™s tenure of employment. Rather, the 
legislative history demonstrates that Congress was con-
cerned with union-security ag
reements that compel indi-
vidualsŠon pain of forfeiting their jobsŠto become and 
remain union members.  In describing what was to be-
come Section 9(e)(1), the H
ouse Report stated that the 
proposed amendment ﬁdispense[s] with the requirement 
of existing law that an election be held before a labor 
organization and an employer may make a union-shop 
agreement,ﬂ yet ﬁcontinues to safeguard employees 
against subjection to union-shop agreements which a 

majority disapproves,ﬂ and accomplishes this by 
ﬁprovid[ing] that the Board shall conduct elections . . . to 
determine whether the union™s authority to enter into a 

union-shop arrangement shall be rescinded.ﬂ H.R. Rep. 
82Œ082, 82 Cong., 1st Sess. at 2Œ3 (1951).  The House 
Report™s use of the phrase ﬁunion shop agreementﬂ in-

stead of union-security agreem
ent is significant.  A union 
shop agreement requires un
ion membership as a condi-
tion of employment, something the union-security clause 

in this case simply does not do.
10 Case law interpreting Section 8(a)(3) likewise supports 
the conclusion that an agre
ement that requires union 
membership as a ﬁcondition 
of employmentﬂ means an 
agreement that conditions j
ob retention on an employee™s 
satisfying his or her financial obligations under the 

clause.  For example, in 
Aerospace Workers v. NLRB
, 133 F.3d 1012, 1014
Œ1015 (7th Cir. 1998), Judge Posner 
noted that Section 8(a)(3)™s proviso forces an employee 
to financially support the union™s collective bargaining 
activities ﬁas a condition of keeping his job.ﬂ  And, in 

California Saw & Knife Works
, 320 NLRB 224, 225, 
232
Œ233, 235 fn. 57 (1995), the Board observed that the 
issue of employees™ rights under 
General Motors
 and 
Communications Workers v. Beck
, 487 U.S. 735 (1988) 
(Beck) does not arise absent a contractual union-security 
                                                                              
agency fees, and the Petitioner concedes
 that loss of employment is not 
a possible sanction for employee nonpayment. 
10 That Congress™ focus was on union-security clauses requiring un-
ion membership as a condition of employment is demonstrated by 

language in the House Conferen
ce Report on the 1947 predecessor 
version of the statute that: ﬁUnder the provisions of the conference 
agreement an employer is permitted to
 enter into an agreement with a 
labor organization . . ., whereby th
e employer agrees that he will 
em-ploy only employees who . . . are members 
of the labor organization 
concerned. . . .  This permission, however, is granted only if . . . a ma-

jority of the employees in the barg
aining unit in question eligible to 
vote have authorized the union to make such an agreement.ﬂ  H.R. 
Conf. Rep. 80Œ510 at 41, reprinted in 
1 NLRB, Legislative History of 
the LMRA, 1947
 at 545 (1947). (emphasis added). 
clause entitling a union to compel an employer to dis-
charge noncompliant employees. 
My colleagues reason that
 article XV ﬁnecessarilyﬂ 
was an agreement made pursuant to Section 8(a)(3) be-

cause, but for the first proviso to Section 8(a)(3), the 
clause would violate Section 8(a)(3) (and derivatively 
Section 8(a)(1)).  However, Section 8(a)(3) does not per 

se prohibit actions which encourage union membership; 
it only prohibits the encouragement of union membership 
that is accomplished by empl
oyer discrimination.  See 
Radio Officers™ Union v. NLRB
, 347 U.S. 17, 42
Œ43 
(1954).
11 Indeed, the overall structure 
of Section 8(a)(3) speaks 
in terms of employer actions against employees.  The 
first sentence makes it unlawful for an employer to dis-

criminate against employees to
 encourage or discourage 
union membership, while the provisos, on the other hand, 
permit the 
employer to enter into an agreement with a 
union that entitles the 
employer to discriminate against 
employeesŠby discharging themŠfor failing to pay 
dues and fees to the Union. 
In contrast, article XV nei-
ther requires nor contemplates any employer action 
against employees who fail to 
pay agency fees.  Instead, 
as the Petitioner notes, the Union attempts to enforce the 

clause merely by threatening civil collection lawsuits in 
state court.12 Finally, I disagree with th
e Petitioner™s argument that 
Andor Co.
, 119 NLRB 925 (1957), and 
Covenant Avia-
tion Security, LLC
, 349 NLRB 699 (2007), mandate pro-
cessing of the petition.  Neither decision addresses the 

applicablity of ﬁcondition of employmentﬂ in the Section 
8(a)(3) proviso to a union-secu
rity clause that does not 
even purport to 
authorize any adverse employment ac-
tion.  In 
Andor
, the union sought dismissal of a deauthor-
ization petition, arguing in eff
ect that because the union-
security clause violated S
ection 8(a)(3) by authorizing 
the employer to discharge employees who were in arrears 
                                                 11  I also find unpersuasive my colleagues™ reliance on Sec. 8(d) to 
support their position as the language of Sec. 8(d) is broader than the 
relevant language in Sec. 8(a)(3).
 Although the phrase ﬁterms and con-
ditions of employmentﬂ appears in Sec. 8(d), it does not appear in the 

relevant portion of Sec. 8(a)(3). 
12  In any event, this is not an 
unfair labor practice proceeding, and 
my colleagues™ point proves too much.  A collective-bargaining agree-

ment may contain various clauses wh
ich could be said to encourage 
union activity.  For example, a clause bestowing superseniority on 
union stewards plainly encourages 
union activity, because an employee 
can obtain the valuable benefit of superseniority only by becoming a 
steward.  Notwithstanding that fact
, we do not permit employees to 
vote to rescind the authority of their employer and union to negotiate 

superseniority provisions because su
ch provisions are not made pursu-
ant to Sec. 8(a)(3) as they do not 
require membership as a condition of 
employment.  So too, the art. XV union-security clause is not an 

agreement made pursuant to Sec. 8(a)(3). 
 LOS ANGELES TIMES COMMUNICATIONS
, LLC
 649
in union assessments,
13 it was not ﬁmade pursuant to sec-
tion 8(a)(3)ﬂ and therefore was not subject to deauthori-
zation under Section 9(e)(1).  119 NLRB at 926
Œ928.  
The Board rejected the argum
ent and directed that the 
deauthorization vote proceed.  No party contended that 
the payment obligation was not a condition of employ-
ment; in fact, the union-security provision explicitly au-

thorized the employer to discharge employees who re-
fused to pay dues. Id. at 926. 
Covenant Aviation
 merely addressed whether the 
showing of interest supporting a deauthorization petition 
may predate the execution of
 a contract.  349 NLRB at 
699.  The meaning of ﬁcondition of employmentﬂ in the 
8(a)(3) proviso was not addressed in any manner.  In-
deed, the Petitioner concedes 
that the Board has ﬁnever 
opinedﬂ on the specific issue presented here. My col-
leagues, therefore, quite properly do not even seek to rely 
on that case. 
In sum, the plain language of the statute, the relevant 
case law, and our own rules and regulations lead me to 
conclude that the petition should be dismissed because 

article XV does not require membership as a condition of 
employment and therefore does not constitute an agree-
ment made pursuant to Section 8(a)(3) of the Act. 
II. I also believe that dismissal of this deauthorization pe-
tition will better serve the policies of the Act than will 

the majority™s decision to reinstate the petition. 
First, dismissal of the petition leaves in place the un-
ion-security clause that the parties negotiated, thereby 

furthering the Act™s policy of freedom of contract.  See 
H. K. Porter Co. v. NLRB
, 397 U.S. 99, 108 (1970).  The 
majority™s decision to process the petition potentially 
deprives the Union of the benefit of its bargain while 
                                                 13  The 8(a)(3) proviso permits the discharge of employees only for 
nonpayment of dues and initiation fees, not for nonpayment of assess-
ments or other charges. 
leaving the employer free to
 enjoy the price it presuma-
bly exacted in exchange for 
its agreeing to the clause. 
In addition, the Regional Director™s dismissal of the 
petitionŠwhich leaves the union-security clause in ef-

fectŠtakes into account Cong
ress™ concern that ﬁparties 
to a collective bargaining ag
reement be allowed to pro-
vide that there be no employees who are getting the ben-

efits of union representation without paying for them.ﬂ 
Beck, 487 U.S. at 750 (citation omitted).  While the 
closed shop and the abuses associated with it were the 

principal target of the Taft-Hartley amendments of Sec-
tion 8(a)(3), Congress was ﬁequally concernedﬂ that the 
employees who pay for the benefits of union representa-
tion through their dues be permitted to prevent other em-
ployees who enjoy those benefits from ﬁrid[ing] along 

freely.ﬂ  Id.
 at 748 (citation omitted).  Permitting invali-
dation through the Board™s processes of a union-security 
clause that cannot affect
 any employee™s employment 
fails to give appropriate weight to all of the policy con-
siderations underlying the operative statutory provisions. 
Moreover, dismissal of the petition does not run afoul 
of the Act™s policy of insulating employees™ jobs from 
their organizational rights (
Radio Officers™ Union v. 
NLRB, 347 U.S. at 40), because loss of employment is 
not a possible sanction for unpaid agency fees.  While 
the clause obligates employees 
to pay agency fees to the 
Union, it does not provide for the employment of any 

employee to be terminated or otherwise affected by his or 
her failure to pay those agency fees. 
At bottom, I conclude that the harms of impairing the 
parties™ freedom of contract and discounting the congres-
sional concern about free riders outweigh the fact that 
dismissal of the petition forecloses one avenue whereby 
employees can rid themselves
 of the unwanted obligation 
to support a union.   I note that employees would remain 

free to petition to decertify the Union at an appropriate 
time. 
For all these reasons, I would affirm the Regional Di-
rector™s dismissal of the petition. 
 